
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 313
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Meeks submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing that the occurrence of prostate
		  cancer in African-American men has reached epidemic proportions and urging
		  Federal agencies to address that health crisis by designating additional funds
		  for research, education, awareness outreach, and early
		  detection.
	
	
		Whereas the incidence of prostate cancer in
			 African-American men is 60 percent higher than in any other racial or ethnic
			 group in the United States;
		Whereas African-American men have the highest mortality
			 rate of any ethnic and racial group in the United States, dying at a rate that
			 is 140 percent higher than other ethnic and racial groups;
		Whereas that rate of mortality represents the largest
			 disparity of mortality rates in any of the major cancers;
		Whereas prostate cancer can be cured with early detection
			 and the proper treatment, regardless of the ethnic or racial group of the
			 cancer patient; and
		Whereas African-Americans are more likely to be diagnosed
			 earlier in age and at a later stage of cancer progression than all other ethnic
			 and racial groups, thereby leading to lower cure rates and lower chances of
			 survival: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that
			 prostate cancer has created a health crisis for African-American men;
			 and
			(2)urges Federal
			 agencies to designate additional funds for—
				(A)research to
			 address and attempt to end such health crisis; and
				(B)efforts relating
			 to education, awareness, and early detection at the grassroots levels to end
			 such health crisis.
				
